NUMBERS 13-22-00472-CR; 13-22-00473-CR; 13-22-00474-CR;
           13-22-00475-CR; 13-22-00476-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ROY GUZMAN JR.,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 38th District Court
                          of Medina County, Texas.


                           ORDER OF ABATEMENT

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam


       These appeals are before the Court on appellant’s motions to supplement the

reporter’s record and to extend time to file appellant’s briefs. Texas Rule of Appellate

Procedure 34.6(d),(e)(3) provides that if anything relevant is omitted, the reporter’s record

may be supplemented and that any dispute regarding inaccuracies may be submitted to
the trial court.

         Therefore, these appeals are abated and the causes remanded to the trial

 court. Upon remand, the judge of the trial court shall determine and issue findings and

 conclusions of (1) whether anything was omitted from the reporters’ records. See

 34.6(e). Furthermore, the trial court shall determine what steps are necessary to

 ensure the prompt preparation of a complete reporter’s records and shall enter any

 orders required to avoid further delay and to preserve the parties’ rights.

         Therefore, appellant’s motions to supplement the reporter’s records are carried

 with the case, and the trial court shall prepare and file its findings and orders and cause

 them, along with any omitted items, to be included in supplemental clerk’s records

 which should be submitted to the Clerk of this Court within thirty days from the date of

 this order. Furthermore, the motions to extend time to file appellant’s briefs are granted

 and appellant’s briefs are ordered due on or before forty-five days after the trial court

 findings are submitted to this court.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
7th day of December, 2022.




                                             2